Montgomery, Judge.
This was an action on a note given to compromise a suit on a breach of warranty of soundness of a slave. The plaintiff had purchased a negro from the defendant, which the latter had warranted as sound. Shortly after the plaintiff sold the slave, also with warranty of soundness. The negro proved unsound, and plaintiff was sued by his vendee, and judgment obtained by the latter for 01,300. Part of this *143judgment, some four hundred and odd dollars, plaintiff paid» and represented to defendant, whom he then sued on his warranty, that he had paid the greater part of it. Whereupon, to compromise the suit brought on his warranty for $1,000, defendant gave the note now sued on for five hundred dollars. The defense is, first, negro consideration of the note; secondly, misrepresentation of a material fact by the plaintiff, whereby defendant was induced to give the note, to-wit, the statement that plaintiff had paid the greater part of the judgment obtained against him on his warranty of the same negro.
A warranty of soundness of a negro is not a debt, the consideration of which was a slave, but rather a contract, the consideration of which was the price paid for the slave. Much less is the note given to compromise a suit on the warranty, a contract, the consideration of which was a slave. Nor was the misrepresentation by the plaintiff, that he had paid the greater part of the judgment against him on his warranty of soundness, a misrepresentation of a material fact. A material fact is a fact which is substantially the consideration of the contract: Chitty on Contracts, 392. What is a consideration for a contract? “The consideration must be some benefit to the party whom the promise is made, or to a third person, at his instance, or some detriment sustained at the instance of the party promising, by the party in whose favor the promise is made:” 4 East, 455; 1 Taunt., 523; 13 S. & R., 29. What benefit was the statement by the plaintiff that he had paid the greater part of the judgment against him, to the defendant? It certainly was no benefit to any third party at his instance. Much less was it a detriment sustained by the plaintiff at the instance of the defendant. It was simply a statement of a fact entirely irrelevant to their suit.
Judgment reversed.